Exhibit 99.1 Exhibit 99.1 Form 4 Continuous Sheet - Joint Filer Information This Statement on Form 4 is filed by CCP A, L.P., Clearlake Capital Partners, LLC, CCG Operations, LLC, Steven C. Chang and Jose E. Feliciano. The principal business address of each of the Reporting Persons is 650 Madison Avenue, 23rd Floor, New York, NY 10022. Name of the Designated Filer: Clearlake Capital Partners, LLC. Date of Event Requiring Statement: November 6, 2007 Issuer Name and Ticker or Trading Symbol: GoAmerica, Inc. (GOAM) Dated as of November 7, 2007 CCP A, L.P., a Delaware limited partnership By: Clearlake Capital Partners, LLC Its: General Partner By: CCG Operations, LLC Its: Managing Member CLEARLAKE CAPITAL PARTNERS, LLC By: CCG Operations, LLC Its: Managing Member CCG OPERATIONS, LLC Each of the above by: /s/ Behdad Eghbali Name: Behdad Eghbali Its: Authorized Person STEVEN C. CHANG /s/ Steven C. Chang Name: Steven C. Chang JOSE E. FELICIANO /s/ Jose E. Feliciano Name: Jose E. Feliciano
